                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 MICHAEL FROIO and MIKHAIL                           Case No.: 1:18-CV-12005-FDS
 SURMAN, on behalf of themselves and all
 others similarly situated,

                    Plaintiffs,

        v.

 OCEAN SPRAY CRANBERRIES, INC.; and
 DOES 1 through 20,

                    Defendant.


       The Court recognizes that at least some of the documents and information (“materials”)

being sought through discovery in the above-captioned action are, for competitive reasons,

normally kept confidential by the parties.

       The materials to be exchanged throughout the course of the litigation between the parties

may contain trade secrets or other confidential research, technical, cost, price, marketing or other

commercial information, as is contemplated by Federal Rule of Civil Procedure 26(c)(1)(G). The

purpose of this Protective Order (“Order”) is to protect the confidentiality of such materials as

much as practical during the litigation. THEREFORE:

                                          DEFINITIONS

       1.      The term “confidential information” will mean and include information (regardless

of how it is generated, stored or maintained) contained or disclosed in any materials, including

documents, portions of documents, answers to interrogatories, responses to requests for

admissions, trial testimony, deposition testimony, and transcripts of trial testimony and

depositions, including data, summaries, and compilations derived therefrom that is deemed to be

confidential information by any party to which it belongs.



                                                 1
       2.      The term “materials” will include, but is not be limited to:             documents;

correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other material

that identify customers or potential customers; price lists or schedules or other matter identifying

pricing; minutes; telegrams; letters; statements; cancelled checks; contracts; invoices; drafts;

books of account; worksheets; notes of conversations; desk diaries; appointment books; expense

accounts; recordings; photographs; motion pictures; compilations from which information can be

obtained and translated into reasonably usable form through detection devices; sketches; drawings;

notes (including laboratory notebooks and records); product formulas, ingredients, recipes and

production techniques; reports; instructions; disclosures; other writings; models and prototypes

and other physical objects.

       3.      The term “counsel” will mean outside counsel of record, and other attorneys,

paralegals, secretaries, and other support staff employed at: Bursor & Fisher, P.A. and Birnbaum

& Godkin, LLP (for Plaintiffs), Greenberg Traurig, LLP (for Defendant), as well as any other

attorneys for any party who enters an appearance as counsel of record and are thereby bound by

the terms of this Protective Order (“counsel” also includes in-house attorneys for Ocean Spray.).

                                       GENERAL RULES

       4.      Each party to this litigation that produces or discloses any materials, answers to

interrogatories, responses to requests for admission, trial testimony, deposition testimony, and

transcripts of trial testimony and depositions, or information that the producing party believes

should be subject to this Protective Order may designate the same as “CONFIDENTIAL” or

“CONFIDENTIAL - FOR COUNSEL ONLY.”

               a.      Designation as “CONFIDENTIAL”: Any party may designate information

                       as “CONFIDENTIAL” only if, in the good faith belief of such party and its




                                                 2
                       counsel, the unrestricted disclosure of such information could be potentially

                       prejudicial to the business or operations of such party.

               b.      Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any party

                       may designate information as “CONFIDENTIAL - FOR COUNSEL

                       ONLY” only if, in the good faith belief of such party and its counsel, the

                       information is among that considered to be most sensitive by the party,

                       including but not limited to trade secret or other confidential research,

                       development, financial or other commercial information.

       5.      In the event the producing party elects to produce materials for inspection, no

marking need be made by the producing party in advance of the initial inspection. For purposes

of the initial inspection, all materials produced will be considered as “CONFIDENTIAL - FOR

COUNSEL ONLY,” and must be treated as such pursuant to the terms of this Order. Thereafter,

upon selection of specified materials for copying by the inspecting party, the producing party must,

within a reasonable time prior to producing those materials to the inspecting party, mark the copies

of those materials that contain confidential information with the appropriate confidentiality

marking.

       6.      Whenever a deposition taken on behalf of any party involves a disclosure of

confidential information of any party:

               a.      the deposition or portions of the deposition must be designated as

                       containing confidential information subject to the provisions of this Order;

                       such designation must be made on the record whenever possible, but a party

                       may designate portions of depositions as containing confidential

                       information after transcription of the proceedings; [a] party will have until




                                                 3
                         fourteen (14) days after receipt of the deposition transcript to inform the

                         other party or parties to the action of the portions of the transcript to be

                         designated “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL

                         ONLY.”

               b.        the disclosing party will have the right to exclude from attendance at the

                         deposition, during such time as the confidential information is to be

                         disclosed, any person other than the deponent, counsel (including their staff

                         and associates), the court reporter, and the person(s) agreed upon pursuant

                         to paragraph 8 below; and

               c.        the originals of the deposition transcripts and all copies of the deposition

                         must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL - FOR

                         COUNSEL ONLY,” as appropriate, and the original or any copy ultimately

                         presented to a court for filing must not be filed unless it can be accomplished

                         under seal, identified as being subject to this Order, and protected from

                         being opened except by order of this Court.

       7.      All    confidential      information     designated     as   “CONFIDENTIAL”           or

“CONFIDENTIAL, FOR COUNSEL ONLY” must not be disclosed by the receiving party to

anyone other than those persons designated within this Order and must be handled in the manner

set forth below and, in any event, must not be used for any purpose other than in connection with

this litigation, unless and until such designation is removed either by agreement of the parties, or

by order of the Court.

       8.      Information designated “CONFIDENTIAL - FOR COUNSEL ONLY” must be

viewed only by counsel (as defined in paragraph 3) of the receiving party, and by independent




                                                   4
experts under the conditions set forth in this Paragraph. The right of any independent expert who

is currently employed, has been employed at any time during the putative class period, or who

otherwise claims expertise by virtue of having been employed in any capacity, by a manufacturer

or seller of juice or beverage products containing juice (“Restricted Experts”) to receive any

confidential information will be subject to the advance approval of such expert by the producing

party or by permission of the Court. The party seeking approval of a Restricted Expert must

provide the producing party with the name and curriculum vitae of the proposed independent

expert, and an executed copy of the form attached hereto as Exhibit A, in advance of providing

any confidential information of the producing party to the expert. Any objection by the producing

party to a Restricted Expert receiving confidential information must be made in writing within

fourteen (14) days following receipt of the identification of the proposed expert. Confidential

information may be disclosed to a Restricted Expert if the fourteen (14) day period has passed and

no objection has been made. The approval of Restricted Experts must not be unreasonably

withheld. Independent experts other than Restricted Experts do not require advance approval or

permission of the Court, but must execute the form attached as Exhibit A in advance of receiving

information designated as confidential.

       9.      Information designated “CONFIDENTIAL” must be viewed only by counsel (as

defined in paragraph 3) of the receiving party, by independent experts and Restricted Experts

(pursuant to the terms of paragraph 8), by court personnel, and by the additional individuals listed

below, provided each such individual has read this Order in advance of disclosure and has agreed

in writing to be bound by its terms:

               a.      Executives who are required to participate in policy decisions with

                       reference to this action;




                                                   5
                b.       Technical personnel of the parties with whom Counsel for the parties find

                         it necessary to consult, in the discretion of such counsel, in preparation for

                         trial of this action; and

                c.       Stenographic and clerical employees associated with the individuals

                         identified above.

        10.     With respect to material designated “CONFIDENTIAL” or “CONFIDENTIAL –

FOR COUNSEL ONLY,” any person indicated on the face of the document to be its originator,

author or a recipient of a copy of the document, may be shown the same.

        11.     All information which has been designated as “CONFIDENTIAL” or

“CONFIDENTIAL, FOR COUNSEL ONLY” by the producing or disclosing party, and any and

all reproductions of that information, must be retained in the custody of the counsel for the

receiving party identified in paragraph 3, except that independent experts authorized to view such

information under the terms of this Order may retain custody of copies such as are necessary for

their participation in this litigation.

        12.     Before any materials produced in discovery, answers to interrogatories, responses

to requests for admissions, deposition transcripts, or other documents which are designated as

confidential information are filed with the Court for any purpose, the party seeking to file such

material must seek permission of the Court to file the material under seal.

        13.     At any stage of these proceedings, any party may object to a designation of the

materials as confidential information. The party objecting to confidentiality must notify, in

writing, counsel for the designating party of the objected-to materials and the grounds for the

objection. If the dispute is not resolved consensually between the parties within seven (7) days of

receipt of such a notice of objections, then the designating party shall move the Court for a ruling




                                                     6
on the objection. The materials at issue must be treated as confidential information, as designated

by the designating party, until the Court has ruled on the objection or the matter has been otherwise

resolved.

       14.     All confidential information must be held in confidence by those inspecting or

receiving it, and must be used only for purposes of this action. Counsel for each party, and each

person receiving confidential information must take reasonable precautions to prevent the

unauthorized or inadvertent disclosure of such information.           If confidential information is

disclosed to any person other than a person authorized by this Order, the party responsible for the

unauthorized disclosure must immediately bring all pertinent facts relating to the unauthorized

disclosure to the attention of the other parties and, without prejudice to any rights and remedies of

the other parties, make every effort to prevent further disclosure by the party and by the person(s)

receiving the unauthorized disclosure.

       15.     No party will be responsible to another party for disclosure of confidential

information under this Order if the information in question is not labeled or otherwise identified

as such in accordance with this Order.

       16.     If a party, through inadvertence, produces any confidential information without

labeling or marking or otherwise designating it as such in accordance with this Order, the

designating party may give written notice to the receiving party that the document or thing

produced is deemed confidential information, and that the document or thing produced should be

treated as such in accordance with that designation under this Order. The receiving party must

treat the materials as confidential, once the designating party so notifies the receiving party. If the

receiving party has disclosed the materials before receiving the designation, the receiving party

must notify the designating party in writing of each such disclosure. Counsel for the parties will




                                                  7
agree on a mutually acceptable manner of labeling or marking the inadvertently produced materials

as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY” - SUBJECT TO

PROTECTIVE ORDER.

       17.     Nothing within this Order will prejudice the right of any party to object to the

production of any discovery material on the grounds that the material is protected as privileged or

as attorney work product.

       18.     Nothing in this Order will bar counsel from rendering advice to their clients with

respect to this litigation and, in the course thereof, relying upon any information designated as

confidential information, provided that the contents of the information must not be disclosed. To

the extent Plaintiffs are restricted from reviewing material designated as confidential, that shall

not be a basis for a finding that Plaintiffs are inadequate class representatives.

       19.     This Order will be without prejudice to the right of any party to oppose production

of any information for lack of relevance or any other ground other than the mere presence of

confidential information. The existence of this Order must not be used by either party as a basis

for discovery that is otherwise improper under the Federal Rules of Civil Procedure.

       20.     Nothing within this order will be construed to prevent disclosure of confidential

information if such disclosure is required by law or by order of the Court.

       21.     Upon final termination of this action, including any and all appeals, counsel for

each party must, upon request of the producing party, return all confidential information to the

party that produced the information, including any copies, excerpts, and summaries of that

information, or must destroy same at the option of the receiving party, and must purge all such

information from all machine-readable media on which it resides. Notwithstanding the foregoing,

counsel for each party may retain all pleadings, briefs, memoranda, motions, and other documents




                                                  8
filed with the Court that refer to or incorporate confidential information, and will continue to be

bound by this Order with respect to all such retained information. Further, attorney work product

materials that contain confidential information need not be destroyed, but, if they are not destroyed,

the person in possession of the attorney work product will continue to be bound by this Order with

respect to all such retained information.

         22.   The restrictions and obligations set forth within this Order will not apply to any

information that: (a) the parties agree should not be designated confidential information; (b) the

parties agree, or the Court rules, is already public knowledge; (c) the parties agree, or the Court

rules, has become public knowledge other than as a result of disclosure by the receiving party, its

employees, or its agents in violation of this Order; or (d) has come or will come into the receiving

party’s legitimate knowledge independently of the production by the designating party. Prior

knowledge must be established by pre-production documentation.

         23.   The restrictions and obligations within this Order will not be deemed to prohibit

discussions of any confidential information with anyone if that person already has or obtains

legitimate possession of that information.

         24.   Transmission by email or some other currently utilized method of transmission is

acceptable for all notification purposes within this Order.

         25.   This Order may be modified by agreement of the parties, subject to approval by the

Court.

         26.   The Court may modify this Order in the interests of justice or for public policy

reasons on its own initiative. The parties prefer that the Court provide them with notice of the

Court’s intent to modify the Order and the content of those modifications, prior to entry of such

an order.




                                                  9
       27.     No document shall be filed under seal unless counsel secures a court order allowing

the filing of a document, or portion thereof, under seal. An application to file a document under

seal shall be served on opposing counsel, and on the person or entity that has custody and control

of the document, if different from opposing counsel. If opposing counsel, or the person or entity

who has custody and control of the document, wishes to oppose the application, he/ she must

contact the chambers of the judge who will rule on the application to notify the Court that an

opposition to the application will be filed.


 IT IS SO ORDERED:


          March 11th
 Dated: ___________________, 2019



                                                    /s/ F. Dennis Savlor, IV

                                                    U.S. Dist Judge




                                               10
                                           EXHIBIT A

                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        I,_____________________________________________[print              or   type   full   name],

of____________________________________________ [print or type full address], declare

under penalty of perjury that I have read in its entirety and understand the Protective Order that

was issued by the United States District Court for the Southern District of California on [date] in

the case of Froio v. Ocean Spray Cranberries, Inc., Case No. 1:18-CV-12005-FDS. I agree to

comply with and to be bound by all the terms of this Protective Order and I understand and

acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

of contempt. I solemnly promise that I will not disclose in any manner any information or item

that is subject to this Protective Order to any person or entity except in strict compliance with the

provisions of this Order. I further agree to submit to the jurisdiction of the United States District

Court for the Southern District of California for the purpose of enforcing the terms of this

Protective Order, even if such enforcement proceedings occur after termination of this action.

I hereby appoint __________________________________ [print or type full name] of

________________________________ [print or type full address and telephone number] as my

agent for service of process in connection with this action or any proceedings related to

enforcement of this Protective Order.

Date:

City and State where sworn and signed:

Printed name:

Signature: ____________

ACTIVE 40972582v4




                                                 11
